DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/559,241, application filed on 09/03/2019.  Claims 1-20 are currently pending in this application. 

Information Disclosure Statement
3.            The information disclosure statement (IDS) submitted on 01/06/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
4.            35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.            Claims 1-20 are rejected under 35 U.S.C. 101 because:  
6.  The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The rationale for the determination of the patent ineligibility of the current claims is explained below.  The claims recite, “a floating-point number separator to:” ….. “obtain a plurality of parameters ….”, “extract a mantissa value …..”, and then additionally recites “a mantissa compressor configured to compress the set of mantissa values …..”, “an exponent encoder configured to encode the set of exponent value ….” Etc.  These recited claim features and/or step(s), either taken individually or as a whole, is/are broadly and reasonably interpreted as an abstract idea.  The said recited steps are interpreted as directed to an invention which involves nothing more than the manipulation of non-functional data.  The presence of computer elements (processor, memory, etc.,) are also otherwise abstract and the recited steps is/are merely carried out with the aid a generic computer or generic processor-based system.  The claims fails to specifically recite elements that might provide something more significant beyond merely reciting an abstract set of steps (i.e. significantly more).  Rather, these limitations require no more than a generic computer.  It is noted that Alice made it clear that different statutory categories should not be treated differently with regard to analysis of eligible subject matter and merely performing the steps on a computer system was not sufficient for patent eligibility.  (Please see: Synopsys v. Mentor Graphics Corp. 839 F.3d 1138, 120 U.S.P.Q.2d 1473 (Fed. Cir. 2016), “Generating a logic circuit/network from a hardware independent description”).
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer and (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. See Alice Corp v. CLS Bank Int 7, 134 S.Ct. 2347, 2350 (2014). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
7.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GEORGIADIS (US PG Pub No. 2020/0143226).

9.          With respect to claim 1, 8, and 15, GEORGIADIS teaches:
one or more processors (see processors, para 6); and 
one or more memory devices that store program code configured to be executed by the one or more processors (see processors, memory, para 6), the program code comprising: 
a floating-point number separator (see floating-point numbers, part of map of value, para 28-30) configured to: 
obtain a plurality of parameters from a parameter memory, each parameter comprising a floating-point number that is used in a relationship between artificial neurons or nodes in a model (see obtaining from memory floating-point values from map stored in memory, para 28-30); 
extract a mantissa value and an exponent value from each floating-point number to generate a set of mantissa values and a set of exponent values (see extracting mantissa and exponent, para 7-10); 
a mantissa compressor configured to compress the set of mantissa values to generate a mantissa lookup table and a plurality of mantissa lookup table index values (see compression mode, mantissa, see LUT values, para 6-10, 38-40), 
each parameter being assigned one of the plurality of mantissa lookup table index values (mantissa, see LUT values, para 6-10, 38-40); 
an exponent encoder configured to encode the set of exponent values to generate an exponent lookup table (see encoder, encoding mantissa, exponent values, para 6-8); and 
a plurality of exponent lookup table index values (mantissa, see LUT values, para 6-10, 38-40), 
each parameter being assigned one of the plurality of exponent lookup table index values (mantissa, see LUT values, para 6-10, 38-40); and 
a compressed parameter communicator configured to provide the mantissa lookup table, mantissa lookup table index values, exponent lookup table, and exponent lookup table values to at least one processing entity to train the model (see training model, para 20; see training neural network, para 67-70).

10.          With respect to claim 2, 9, and 16, GEORGIADIS teaches:
wherein the at least one processing entity comprises at least one hardware accelerator, and wherein the model comprises a deep-neural network (see deep neural network, see accelerate execution of neural network, para 19).

11.          With respect to claim 3, 10, and 17, GEORGIADIS teaches:
wherein the at least one processing entity is configured to: 
generate a set of decompressed fixed-point values based at least on the mantissa lookup table, the mantissa lookup table index values, the exponent lookup table, and the exponent lookup table index values (see decompression of values, para 8); 
convert the set of decompressed fixed-point values into a set of decompressed floating-point parameters; and train the deep neural network using the set of decompressed floating-point parameters (floating point compression, see decompression of values, para 8).

12.          With respect to claim 4, 11, and 18, GEORGIADIS teaches:
wherein the mantissa compressor is configured to compress the set of mantissa values to generate the mantissa lookup table by: 
partitioning the set of mantissa values into a plurality of mantissa clusters, each cluster comprising a fixed-point cluster centroid (see groups of values, mantissa and exponent values, para 6); and 
populating the mantissa lookup table with the fixed-point cluster centroids, each mantissa lookup table index value identifying a particular one of the fixed-point cluster centroids (see para 6-8, 28-31, 67-60).

13.          With respect to claim 5, 12, and 19, GEORGIADIS teaches:
wherein the encoded set of exponent values is lossless (see lossless compression mode, see lossless approach, for mantissa and exponent values, para 6-8).

14.          With respect to claim 6, 13, and 20, GEORGIADIS teaches:
wherein the mantissa compressor is configured to compress the set of mantissa values in parallel with the exponent encoder encoding the set of exponent values (floating point compression, see decompression of values, para 8).

15.          With respect to claim 7 and 14, GEORGIADIS teaches:
wherein each floating-point number is one of a single-precision floating-point number or a double-precision floating-point number (see para 6-8, 28-31, 67-60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851